    Case 3:20-bk-03304-JAF   Doc 25-2   Filed 02/23/21   Page 1 of 23




Exhibit B
Case 3:20-bk-03304-JAF   Doc 25-2   Filed 02/23/21   Page 2 of 23
Case 3:20-bk-03304-JAF   Doc 25-2   Filed 02/23/21   Page 3 of 23
Case 3:20-bk-03304-JAF   Doc 25-2   Filed 02/23/21   Page 4 of 23
Case 3:20-bk-03304-JAF   Doc 25-2   Filed 02/23/21   Page 5 of 23
Case 3:20-bk-03304-JAF   Doc 25-2   Filed 02/23/21   Page 6 of 23
Case 3:20-bk-03304-JAF   Doc 25-2   Filed 02/23/21   Page 7 of 23
Case 3:20-bk-03304-JAF   Doc 25-2   Filed 02/23/21   Page 8 of 23
Case 3:20-bk-03304-JAF   Doc 25-2   Filed 02/23/21   Page 9 of 23
Case 3:20-bk-03304-JAF   Doc 25-2   Filed 02/23/21   Page 10 of 23
(Page 8   of   34)
                     Case 3:20-bk-03304-JAF   Doc 25-2   Filed 02/23/21   Page 11 of 23
(Page 9   of   34)
                     Case 3:20-bk-03304-JAF   Doc 25-2   Filed 02/23/21   Page 12 of 23
(Page 10   of   34)
                      Case 3:20-bk-03304-JAF   Doc 25-2   Filed 02/23/21   Page 13 of 23
(Page 11   of   34)
                      Case 3:20-bk-03304-JAF   Doc 25-2   Filed 02/23/21   Page 14 of 23
(Page 14   of   34)
                      Case 3:20-bk-03304-JAF   Doc 25-2   Filed 02/23/21   Page 15 of 23
Case 3:20-bk-03304-JAF   Doc 25-2   Filed 02/23/21   Page 16 of 23
Case 3:20-bk-03304-JAF   Doc 25-2   Filed 02/23/21   Page 17 of 23
(Page 18   of   34)
                      Case 3:20-bk-03304-JAF   Doc 25-2   Filed 02/23/21   Page 18 of 23
(Page 19   of   34)
                      Case 3:20-bk-03304-JAF   Doc 25-2   Filed 02/23/21   Page 19 of 23
Case 3:20-bk-03304-JAF   Doc 25-2   Filed 02/23/21   Page 20 of 23
(Page 21   of   34)
                      Case 3:20-bk-03304-JAF   Doc 25-2   Filed 02/23/21   Page 21 of 23
(Page 22   of   34)
                      Case 3:20-bk-03304-JAF   Doc 25-2   Filed 02/23/21   Page 22 of 23
(Page 23   of   34)
                      Case 3:20-bk-03304-JAF   Doc 25-2   Filed 02/23/21   Page 23 of 23
